           Case 2:19-cv-01986-GMN-DJA Document 13 Filed 01/29/20 Page 1 of 5



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2885 (v)
     202-307-0054 (f)
 6   E.Carmen.Ramirez@usdoj.gov
     western.taxcivil@usdoj.gov
 7
     Of Counsel:
 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
                            IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF NEVADA

11    UNITED STATES OF AMERICA,                    )
                                                   )
12                                                 )
            Plaintiff,                             )   Case No.: 2:19-cv-1986-GMN-DJA
13                                                 )
                                                   )
                                                       UNITED STATES’ MOTION
14           v.                                    )
                                                       TO EXTEND TIME TO SERVE
                                                   )
                                                       REMAINING DEFENDANTS
15    JEFFREY A. MARTINEZ, individually,           )
      and as Trustee of the Martinez Family Trust; )
                                                       (First request)
16    DOLORES M. MARTINEZ, individually and )
      as Trustee for the Martinez Family Trust;    )
17    THE MARTINEZ FAMILY TRUST;                   )
      MARTINEZ & ASSOCIATES, INC.                  )
18    (NV20041370692); MARTINEZ &                  )
      ASSOCIATES INC. (NV20181033912);             )
19    SIERRA MORTGAGE CORPORATION;                 )
      FIDELITY NATIONAL TITLE; CHASE               )
20    MORTGAGE COMPANY; JP MORGAN                  )
      CHASE BANK NATIONAL                          )
21    ASSOCIATION; NEVADA                          )
      MORTGAGEE ASSISTANCE COMPANY,                )
22    LLC; THE COOPER CASTLE LAW FIRM,             )
      LLP; RHODES RANCH ASSOCIATION; and )
23    REPUBLIC SILVER STATE INC., DBA,             )
      REPUBLIC SERVICES,                           )
24                                                 )
                                                   )
25        Defendants.                              )
                                                   1
            Case 2:19-cv-01986-GMN-DJA Document 13 Filed 01/29/20 Page 2 of 5



 1           The United States of America hereby moves to extend the deadline to serve two

 2   defendants, if service proves necessary. The United States filed its complaint in this matter, and

 3   the Clerk of Court issued summonses, on November 14, 2019. The deadline to serve all

 4   defendants would thus be 90 days later, February 12, 2020. See Fed. R. Civ. P. 4(m). The

 5   United States has not yet served the two defendants at issue because they do not appear to exist

 6   anymore, and because initial research and discussions with other parties suggest that other

 7   entities may be the two un-served defendants’ successors or real parties in interest. In an

 8   abundance of caution, the United States seeks to extend the deadline for service for 30 days, until

 9   March 13, 2020, while it determines the appropriate course of action for these two parties. This

10   is the first such request.

11                        MEMORANDUM OF POINTS AND AUTHORITIES

12                                               Background

13           This is a federal tax case. The United States seeks judgment against taxpayers Jeffrey

14   and Dolores Martinez, and against two businesses they controlled, for various federal taxes. The

15   United States also seeks to foreclose its tax liens against certain real property to help satisfy the

16   judgment. The United States also named as defendants other parties that might assert a lien or

17   other claim against the property. See 26 U.S.C. § 7403(b), Action to enforce lien or to subject

18   property to payment of tax. That way, those parties’ claims (if any) could be adjudicated if and

19   when the Court determined that the property should be foreclosed. It is common in such cases

20   for the United States to reach stipulations with other claimants as to lien priority, to the extent

21   they do not disclaim any interest.

22           The United States has served Mr. and Ms. Martinez, individually and on behalf of the two

23   businesses, and all of the potential claimants except for two: the Nevada Mortgagee Assistance

24   Company and the Cooper Castle Law firm. The two parties were identified on a title report as

25   once having an interest in the property at issue, so the United States named them in an abundance

                                                       2
           Case 2:19-cv-01986-GMN-DJA Document 13 Filed 01/29/20 Page 3 of 5



 1   of caution. However, further research suggests that these two entities may no longer exist and/or

 2   may no longer be authorized to operate in Nevada, and the United States has not yet identified a

 3   person or entity who would be authorized to accept service on their behalf (other than the

 4   Nevada Secretary of State). Initial discussions with counsel for defendants JP Morgan Chase

 5   Bank National Association and Chase Bank National Association (together, the “Chase

 6   defendants”) suggest that the two entities to be served may have been agents or trustees for the

 7   Chase defendants, and/or that the Chase defendants are the successors or real parties in interest.

 8   The United States and the Chase defendants are discussing whether the Chase defendants should

 9   be substituted for the entities to be served, or whether the United States should take some other

10   course of action.

11                                                Argument

12          In an abundance of caution, and in the interests of resolving these issues, the United

13   States therefore seeks to extend the time for service. Good cause exists for this request.

14   Confirming the two parties’ relationship with the Chase defendants may reduce the need for

15   additional litigation and motions practice, and reduce the need to expend resources serving non-

16   existent entities that have no claim to the property. The United States has acted diligently in

17   serving all other parties and filing this motion in advance of the February 12, 2020, service

18   deadline. The United States has conferred with counsel for the Chase defendants and for Rhodes

19   Ranch association (the only party to have filed an answer to date), and neither of them oppose

20   this request. The taxpayers on whose conduct the suit centers have not appeared in the suit as of

21   yet. No party will suffer material prejudice if the request is granted.

22          //

23          //

24          //

25
                                                       3
           Case 2:19-cv-01986-GMN-DJA Document 13 Filed 01/29/20 Page 4 of 5



 1          WHEREFORE, the United States therefore respectfully requests that the deadline to

 2   serve the remaining parties be extended to Friday, March 13, 2020.

 3
                                                        RICHARD E. ZUCKERMAN
 4                                                      Principal Deputy Assistant Attorney General

 5                                                      /s/ E. Carmen Ramirez
                                                        E. CARMEN RAMIREZ
 6                                                      Trial Attorney, Tax Division
                                                        U.S. Department of Justice
 7                                                      P.O. Box 683
                                                        Washington, D.C. 20044
 8                                                      202-616-2885 (v)
                                                        202-307-0054 (f)
 9                                                      E.Carmen.Ramirez@usdoj.gov
                                                        western.taxcivil@usdoj.gov
10
                                                        Of Counsel:
11
                                                        NICHOLAS A. TRUTANICH
12                                                      United States Attorney

13

14

15
                                                        IT IS SO ORDERED:
16

17
                                                        ________________________
18                                                      United
                                                        Daniel States District Judge, or
                                                               J. Albregts
                                                        United
                                                        United StatesMagistrate
                                                               States  Magistrate Judge
                                                                                    Judge
19
                                                        Dated: January 31, 2020.
20                                                      Dated_____________

21

22

23

24

25
                                                    4
           Case 2:19-cv-01986-GMN-DJA Document 13 Filed 01/29/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made this January 29, 2020,

 3   via the Court’s ECF system to all current parties who have appeared electronically. In an

 4   abundance of caution, the United States is sending this motion to the following additional parties

 5   via U.S. Mail:

 6
            Jeffrey Martinez
 7          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 8
            Dolores Martinez
 9          262 Cliff Valley Dr.
            Las Vegas, NV 89148
10
            Justin Grim
11          McCalla Raymer Leibert Pierce, LLP
            1635 Village Center Circle, Suite 130
12          Las Vegas, NV 89134

13          Counsel for Defendants JP Morgan Chase Bank N.A.
            and Chase Mortgage Company
14

15

16                                                /s/ E. Carmen Ramirez
                                                  E. CARMEN RAMIREZ
17                                                Trial Attorney, Tax Division
                                                  U.S. Department of Justice
18

19

20

21

22

23

24

25
                                                     5
